Citation Nr: 1420026	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a retinal detachment of the right eye, to include as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for left eye disorder, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Retinal detachment of the right eye was not shown to have had onset during service; retinal detachment of the right eye, diagnosed after service, is not related to an injury, disease, or event in service; and retinal detachment of the right eye is not caused or aggravated by service-connected diabetes mellitus, type II.

2.  Left eye disorder was not shown to have had onset during service; a left eye disorder, diagnosed after service, is not related to an injury, disease, or event in service; and a left eye disorder is not caused or aggravated by service-connected diabetes mellitus, type II.






CONCLUSIONS OF LAW

1.  The criteria for service connection for of retinal detachment of the right eye have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

2.  The criteria for service connection for a left eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An April 2009 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  

The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an October 2012 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Updated VA treatment records were obtained pursuant to the Board's March 2012 remand.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).

A VA examination was conducted in April 2012; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established for a disability that was caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

The Veteran seeks service connection for a retinal detachment of the right eye and a left eye disorder, to include as secondary to service-connected diabetes mellitus, type II.

The Veteran claims a history of surgery for a detached retina in the right eye secondary to his service-connected diabetes mellitus, type II, and/or directly related to his Agent Orange exposure in service.  The Veteran has been service connected for diabetes mellitus, type II, since March 2002.  Since that time, he has undergone three eye surgeries, all by VA.  First, in April 2005, he underwent right eye cataract surgery.  Next, in February 2008, he underwent surgery to replace silicone gel in his eye.  Then, in August 2008, he underwent surgery for a detached retina.  He claims that his right eye disorder, including all of the required surgeries, is due to his service-connected diabetes mellitus, type II, and/or directly related to his Agent Orange exposure in service.

In a March 2011 treatment note, the Veteran's regular treating private physician opined that the Veteran's right eye disorder, including vision loss, is related to his Agent Orange exposure and can be explained by his diabetes.

In a comprehensive report of a VA eye examination conducted in April 2012, a VA examiner diagnosed glaucoma suspect, binocular diplopia related to scleral buckle, pseudophakia of the right eye, nuclear sclerotic cataract of the left eye, anterior uveitis of the right eye, dermatochalasis bilaterally, status post retinal detachment repair of the right eye, and status post laser retinopexy of the left eye.  The examiner opined that it is less likely than not that the Veteran's eye disabilities were incurred in service, to include as secondary to Agent Orange exposure, or were caused or aggravated by a service-connected disability, including diabetes mellitus.

As to whether each of the current eye disabilities were caused by or aggravated by diabetes mellitus, the VA examiner provided the following rationale:

The Veteran's retinal detachment was rhegmatogenous related to a retinal tear.  It was not a tractional retinal detachment that occurs with diabetic retinopathy and there is currently no evidence of diabetic retinopathy on exam.

Binocular diplopia - This is related to previous scleral buckling surgery for retinal detachment and is corrected with prism glasses.  Please see above for relationship between retinal detachment and diabetes mellitus.

History of operculated retinal hole, left eye, status post laser retinopexy in July 2011.  The retinal hole is related to detachment of the vitreous within the eye resulting in traction on the retina and subsequent tear or hole formation.  Diabetes in the setting of no diabetic retinopathy does not predispose one to detachment of the vitreous.

Posterior chamber intraocular lens implant performed in 2005, right eye. This is stable.  The cataract in the right eye prior to cataract surgery was mostly nuclear sclerotic based on the VA April 2005 eye exam note by Dr. Kugler.  Nuclear sclerotic cataracts are most likely age-related as described below.  At the time of the examination, the Veteran had only been a known diabetic for two years, and there was no evidence of diabetic eye changes. 

Glaucoma suspect based on cup to disk ratio.  Diabetes can be associated with progression of glaucoma; however, the Veteran does not have glaucoma. He is glaucoma suspect based on the anatomic appearance of his optic nerves, which has no relation to diabetes.

Dermatochalasis of both upper lids is excessive upper eyelid skin.  If it interferes with vision it can be surgically removed.  It is age-related and has no relationship to diabetes.

Nuclear sclerotic cataract is age-related, left eye.  Diabetic cataracts are primarily cortical in nature.  The Veteran has no significant cortical cataract.  Diabetes can accelerate the progression of age related nuclear sclerotic cataracts.  This is not the case for the Veteran whom has nuclear sclerotic changes at the expected level for his age.

As to the March 2011 private opinion that the current right eye disability is related to in-service Agent Orange exposure and can be explained by the Veteran's diabetes mellitus, the April 2012 VA examiner expressed the following opinion and rationale:

The Veteran's first ocular surgery occurred with his cataract extraction in 2005.  His retinal detachment was repaired in 2008 with oil removal in 2009.  His laser retinopexy was performed in 2011.  Prior to these significant events, the Veteran's past ocular history was primarily unremarkable.  He denied any ocular issues while in the service.  Although there is an association between diabetes and Agent Orange exposure, there is no evidence of diabetic retinopathy in the Veteran or any other eye conditions related to his diabetes.

The April 2012 VA examiner opined that dermatochalasis and nuclear sclerotic cataract are age-related.  The examiner provided the following rationale:

The Veteran has dermatochalasis of both upper lids.  This is excessive upper eyelid skin.  It is age-related as it is related to loss of elasticity and redistribution and in some cases atrophy of the fat pads that occurs with the normal aging process.  

The Veteran also has a nuclear sclerotic cataract that is age-related, left eye. It is a normal progressive yellowing of the lens related to changes in lens composition that occurs with age.  Diabetic cataracts are primarily cortical in nature.  The Veteran has no significant cortical cataract.  Diabetes can accelerate the progression of age-related nuclear sclerotic cataracts.  This is not the case for the Veteran whom has nuclear sclerotic changes at the expected level for his age.

The Veteran's eye disorders are complex medical conditions that must be shown by competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  An opinion as to their etiology is equally complex, especially given that they were initially diagnosed some 30 years after separation from service.

The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions of this nature.  Thus, he is not competent to self-diagnose his eye disorders or offer an opinion as to their etiology.  His opinion in this regard is of no probative value.

There is conflicting evidence regarding a nexus between the Veteran's current eye disorders, his military service, and his service-connected diabetes mellitus.  The April 2012 VA medical opinion is unfavorable and March 2011 private opinion is favorable.  

 "Most of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The favorable, March 2011 opinion provided little explanation.  The physician noted that based on the Veteran's long history of diabetes, vision loss can easily be explained by a complication of diabetes.  This opinion is accorded little evidentiary value because there is little explanation amounting essentially to a conclusory opinion.  The March 2011 opinion does not address the Veteran's various eye disorders, their traits and their possible etiologies unlike the April 2012 VA opinion.

The unfavorable, April 2012 opinion is based upon a detailed examination of the Veteran and his medical history and supported by a comprehensive rationale.  Accordingly, the April 2012 medical opinion is persuasive as it finds support in the record and allows for the Board to make a fully informed determination.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  As a result, it is afforded significant probative value.  

As the preponderance of the evidence is against a finding that the Veteran's service-connected diabetes caused or aggravated his left and right eye disorders, service connection is not warranted on a secondary basis.  See 38 C.F.R. § 3.310.

Additionally, the preponderance of the evidence is against a finding that the Veteran's left and right eye disorders had onset during service or are otherwise related to an in-service injury, disease or event.  The evidence shows that the disorders manifested many years after service and the competent medical evidence, namely the April 2012 VA opinion, reflects that the disorders are not related to exposure to Agent Orange.  Thus, service connection is not warranted on a direct or presumptive basis.  See 38 C.F.R. § 3.303.

In sum, the preponderance of the evidence is against the claims of service connection for disorders of the left and right eyes; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).
 

ORDER

Service connection for a retinal detachment of the right eye, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Service connection for left eye disorder, to include as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


